615 So. 2d 823 (1993)
Timothy GREEN, Appellant,
v.
STATE of Florida, Appellee.
No. 92-0186.
District Court of Appeal of Florida, Fourth District.
March 17, 1993.
Richard L. Jorandby, Public Defender, and Marcy K. Allen, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Melynda L. Melear, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm appellant's convictions and adjudication as a habitual violent felony offender, but reverse the mandatory minimum provisions in the sentences. The written sentences each include mandatory minimum terms pursuant to the habitual offender act, section 775.084(4), Florida Statutes (1991). At sentencing, however, the trial court did not orally impose mandatory minimum terms. Because the trial court's written sentences differ from its oral pronouncements and sentencing under section 775.084(4) is discretionary and does not require the imposition of mandatory minimum terms, we reverse appellant's sentences. Walsingham v. State, 602 So. 2d 1297 (Fla. 1992); cf. Kelly v. State, 414 So. 2d 1117 (Fla. 4th DCA 1982). On remand, we instruct the trial court to conform the written sentences to its oral pronouncements. Tannihill v. State, 559 So. 2d 608 (Fla. 4th DCA 1990).
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
GUNTHER and STONE, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.